Citation Nr: 1019290	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

bvarpeltier


INTRODUCTION

The veteran served on active duty from July 1970 until his 
retirement in July 1990. 

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran currently is not shown to have right ear 
hearing loss attributable to active service as defined by VA 
regulations, for purposes of compensation benefits.


CONCLUSION OF LAW

A right ear hearing loss was not incurred in active service. 
38 U.S.C.A. §§ 1101, 1111, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2006. That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b).  The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim(s), 
and has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records and private medical records are in the file. 
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in- 
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran. In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009)

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385 (2009).

Factual Background and Analysis

During service, the Veteran underwent several audiograms 
right ear puretone thresholds, in decibels, were as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
January 
1970
RIGHT
0
-5
-5
-5
-5

LEFT
Not applicable
Februar
y 1971
RIGHT
10
10
10

10

LEFT
Not applicable
Februar
y 1978
RIGHT
15
15
15

15

LEFT
Not applicable
March 
1982
RIGHT
5
10
5
15
15

LEFT
Not applicable
August
1982
RIGHT
10
10
10
10
10

LEFT
Not applicable
April 
1989
RIGHT
10
0
0
5
0

LEFT
Not applicable
May 
1990
RIGHT
15
10
5
10
20

LEFT
Not applicable

In support of his claim, the Veteran submitted records from 
ENT Associates dated in June 2005.  A hearing test was 
conducted and the results were interpreted by the examiner to 
show mild sensorineural impairment through 2000 HZ slopping 
to a moderately severe sensorineural impairment through 8000 
HZ.

The Veteran was seen at a VA audiology clinic in November 
2007.  He was found to have a mild high frequency 
sensorineural hearing loss at 6000 HZ in the right ear.

The Veteran was afforded a VA audiometric examination in 
August 2009.  The audiologist had the claims folder for 
review and remarked that VA testing in 2007 documented better 
sensitivity that the private testing performed in 2005.  On 
testing in August 2009, pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
15
15
25
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was normal hearing 
sensitivity for adjudication purposes in the right ear.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  There is no evidence of record to show any 
degree of hearing loss.  Moreover, the findings at the 
Veteran's audiology examinations do not meet the requirement 
of a hearing loss disability as defined by VA regulations.  
38 C.F.R. § 3.385.  Absent competent medical evidence 
reflecting a hearing loss disability linked to the Veteran's 
service, the Board finds that service connection for right 
ear hearing loss must be denied on a direct service 
connection basis.  Further, as there is no evidence of record 
that the Veteran experienced right hearing loss within a year 
of discharge from service, or at any time after service, as 
defined by VA regulations, the Board finds that service 
connection also must be denied on a presumptive service 
connection basis.


ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


